DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Patent No. 5,138,401) in view of Sandberg (US Pub. No. 2016/0104073).
Regarding claim 1, in FIG. 1(B), Yamazaki discloses a superconducting coupling device comprising: a resonator structure, the resonator structure having a first end (3) and a second end (5); an electron system (semiconductor 4) coupled to the resonator structure; and a gate (10) positioned proximal to a portion of the electron system, the electron system and the gate configured to interrupt the resonator structure at one or more predetermined locations forming a switch, the gate configured to receive a gate voltage and vary an inductance of the electron system based upon the gate voltage, wherein the resonator structure, electron system and gate are configured to create a Josephson 
Yamazaki appears not to explicitly disclose that the first end is capacitively to a first qubit and a second end is capacitively coupled to a second qubit, and varying of the inductance inducing the resonator structure to vary a strength of coupling between the first qubit and the second qubit.
Sandberg discloses a device having a first qubit device capacitively coupled to a first end of a resonator structure, and a second qubit device capacitively coupled to a second end of the resonator structure for performing quantum computing operations (paragraph [0034]).
To perform quantum computing operations it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a first qubit device capacitively coupled to a first end of the resonator structure, and a second qubit device capacitively coupled to a second end of the resonator structure. In doing so, the device is capable of varying of the inductance and inducing the resonator structure to vary a strength of coupling between the first qubit and the second qubit.
Regarding claim 2, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that the varying of the inductance is a result of the gate varying a critical current of electron system (the device of Yamazaki has the 
Regarding claim 3, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that the varying of the inductance induces a varying of a characteristic frequency of the resonator structure (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 4, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first device and the second device (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 5, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that the gate voltage is configured to vary the switch between a low inductance state with a high critical current, and a high inductance state with low critical current (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 6, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that at least a portion of the resonator structure is formed of a superconducting material (elements 3 and 5, col. 3, lines 14-15).

Regarding claim 11, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) that the electron system is coupled between a first portion of the resonator structure and a second portion of the resonator structure.
Regarding claim 12, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) a substrate (1) structure, wherein the electron system is disposed upon a surface of the substrate structure.
Regarding claim 13, the combination of Yamazaki and Sandberg discloses (see Yamazaki, FIG. 1(B)) an insulator (11, col. 3, line 17) disposed upon the electron system, wherein the gate is disposed upon the insulator.
Regarding claim 17, in FIG. 1(B), Yamazaki discloses a method comprising: a resonator structure (3/5), coupling an electron system (semiconductor 4) to the resonator structure; positioning a gate (10) proximal to a portion of the electron system; interrupting, by the electron system and the gate, the resonator structure at one or more predetermined locations forming a Josephson junction switch (the device of Yamazaki has the structure of the claimed Josephson junction switch and as such must also be a Josephson junction switch; see FIG. 9 of the present application); receiving a gate voltage by the gate; and varying an inductance of the electron system based upon the gate voltage, the varying of the inductance inducing the resonator structure to vary a 
Yamazaki appears not to explicitly disclose capacitively coupling a first end of a resonator structure to a first qubit; and capacitively coupling a second end of the resonator structure to a second qubit.
Sandberg discloses a device having a first qubit device capacitively coupled to a first end of a resonator structure, and a second qubit device capacitively coupled to a second end of the resonator structure for performing quantum computing operations (paragraph [0034]).
To perform quantum computing operations it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple a first end of a resonator structure to a first qubit device; and to couple a second end of the resonator structure to a second qubit device.
Regarding claim 18, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) varying a critical current of the electron system in order to vary the inductance (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner, see FIG. 9 of the present application; the gate electrode 10 of Yamazaki is 
Regarding claim 19, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) varying the inductance in order to induce a varying of a characteristic frequency of the resonator structure (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner, see FIG. 9 of the present application; the gate electrode 10 of Yamazaki is modulated, varying the inductance in order to induce a varying of a characteristic frequency of the resonator structure (col. 2, lines 45-68)).
Regarding claim 20, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) that the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first qubit and the second qubit (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 21, in FIG. 1(B), Yamazaki discloses a superconductor fabrication system comprising a lithography component, the superconductor fabrication system when operated on a die to fabricate a superconductor device performing operations comprising (interpreted as the structure and the steps implied in the making of the structure shown in FIG. 9 of the present application): a resonator structure (3/5), coupling an electron system (semiconductor 4) to the resonator structure; positioning a gate (10) proximal to a portion of the electron 
Yamazaki appears not to explicitly disclose coupling a first end of a resonator structure to a first qubit; coupling a second end of the resonator structure to a second qubit.
Sandberg discloses a device having a first qubit device capacitively coupled to a first end of a resonator structure, and a second qubit device capacitively coupled to a second end of the resonator structure for performing quantum computing operations (paragraph [0034]).
To perform quantum computing operations it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple a first end of a resonator structure to a first qubit device; couple a second end of the resonator structure to a second qubit device.

Regarding claim 23, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) that the varying of the inductance induces a varying of a characteristic frequency of the resonator structure (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 24, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) that the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first qubit and the second qubit (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Regarding claim 25, the combination of Yamazaki and Sandberg discloses (see FIG. 1(B) of Yamazaki) that the gate voltage is configured to vary the switch between a low inductance state with a high critical current, and a high inductance state with low critical current (the device of Yamazaki has the structure of the claimed device and as such is capable of operating in the same manner; see FIG. 9 of the present application).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant contends that Yamazaki teaches away from a Josephson Junction switch and points to col. 1, lines 20-29 to support this assertion.
This argument is not persuasive. The cited portion of Yamazaki is directed toward the prior art and not the invention relied upon in the rejection. Further, Yamazaki does not teach away from a Josephson Junction simply because it discusses some of the limitations associated with such a device ("the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….", see MPEP § 2141.02, VI). Finally, the device of Yamazaki has the structure of the claimed Josephson junction switch and as such must also be a Josephson junction switch (compare Yamazaki to FIG. 9 of the present application).
Applicant contends that “Sandberg does not disclose a step of “interrupting, by the electron system and the gate, the resonator structure at one or more predetermined locations forming a Josephson junction switch” unlike what is required by amended claims 17 and 21.”
This argument is not persuasive. The combination of Yamazaki and Sandberg discloses the step in question. Specifically, Yamakzaki discloses that the gate electrode 10 is modulated, thereby interrupting, by the electron system and the gate, the resonator structure at one or more predetermined locations forming a Josephson junction switch (col. 2, lines 45-68).

This argument is not persuasive. The combination of Yamazaki and Sandberg discloses the steps in question. Specifically, Yamazaki discloses that the gate electrode 10 is modulated, thereby varying a critical current of electron system in order to vary the inductance; the varying of the inductance induces a varying of a characteristic frequency of the resonator structure (col. 2, lines 45-68).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896